Citation Nr: 9901532	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  93-22 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to 
September 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1992 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in St. Petersburg, Florida.

The Board remanded the issue of entitlement to service 
connection for hypertension for additional development in May 
1995 and February 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Persuasive medical evidence demonstrates that the 
veterans hypertension is labile and not chronic.


CONCLUSION OF LAW

The veteran does not have chronic hypertension as a result of 
an injury or disease incurred in, or aggravated by, active 
service. 38 U.S.C.A. §§ 1110, 1112(a)(1), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.309 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show the veteran had elevated blood 
pressure readings during active service, including 136/90 in 
August 1986, in February 1987, 134/92, and in July 1987, 
136/94 and 131/94.  On examination in March 1990, the blood 
pressure reading was 129/103.  

VA examination in March 1992 noted blood pressure readings 
were: sitting 130/100, recumbent 150/90, and standing 
140/100.  The diagnoses included systemic hypertension.  In 
August 1992 VA examination found blood pressure readings of 
sitting 140/90, recumbent 140/80, and standing 140/100.  It 
was noted the veteran was trying to control his blood 
pressure through diet.  The diagnosis was systemic 
hypertension, labile.  VA outpatient treatment records dated 
in August 1992 noted the veterans blood pressure findings 
were 138/84 and 144/84. 

VA examination in August 1998 included blood pressure 
readings 133/89, 131/82, 122/88, and 132/82.  It was noted 
that the claims file had been reviewed.  The diagnosis was 
labile arterial hypertension.  The examiner noted that the 
veteran did not have chronic hypertension, and that labile 
hypertension meant that his blood pressure readings were not 
constantly elevated.  

Analysis

Initially, the Board notes that the veterans claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, based upon medical findings of labile hypertension, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection can also be granted for chronic diseases, 
including hypertension, which becomes manifest to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. 
§ 3.309(a) (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeal (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Court has held that a witness must be competent in order 
for statements or testimony to be probative of the facts 
under consideration.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Court has also held that Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992). 

In this case, the Board finds that the medical evidence of 
record does not demonstrate the onset of a chronic disability 
during or after active service.  The service medical records 
reflect occasional elevated blood pressure readings, but no 
findings of essential hypertension.  Blood pressure readings 
have been episodically elevated, but not persistently so.  
The single diagnosis of systemic hypertension in March 1992 
has not been repeated.  When requested to provide an opinion 
specifically addressing the nature of the veterans 
hypertension, the VA examiner in August 1998, found the 
record was not suggestive of a chronic disorder.  This 
finding is highly probative since it was made after reviewing 
the overall record.  

The only evidence of chronic hypertension is the veterans 
own opinion.  While he is competent to testify as to symptoms 
he experiences, he is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
See Espiritu, 2 Vet. App. at 494.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for service connection for hypertension.


ORDER

Entitlement to service connection for hypertension is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
